«

it

 

Case 1:19-cv-03722-DDD-STV Document 27-6 Filed 07/08/20 USDC Colorado Page 1 of 2
e. "Case 1:19-cv-03722-STV Document 7-5 Filed 02/07/20 USDC Colorado Page 1 of 1

   

 

 

 

 

“{ U.S. Department of Justice FILED PROCESS RECEIPT AND RETURN
United States Marshals Service - U.S. DISTRIC T COURT, structions for Service of Process by U.S. Marshal”
“PLAINTIFF ° — 31 * | COURT CASE NUMBER +

Jehrone D. Falls 2020 JUL -8 PM 3 - . 19-cv-03722-STV
DEFENDANT TYPE OF PROCESS
; . SE PEREY, P.GOLWELL ° .
City of Aurora etal CLERK S/C
NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Christopher C. Ellis RY ____.DEP. cL

 

AT ADDRESS (Street or RFD, Apartment No., Citv, State and ZIP Code)
15151 E. Alameda Pkwy aurora, CO 80012

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be

Jehrone D. Falls - served with this Form 285 5
Number of parties to be

9995 East Harvard Avenue served in this case 8

#R277 Check for service

Denver, CO 80231 on U.S.A,

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Ti imes Available for Service):

 

 

 

 

 

PERSONAL SERVICE ,
Signature of Attomey other Originator requesting service on behalf of: PLAINTIFF TELEPHONE NUMBER DATE
s/ R. Sams, Deputy Clerk _ ( DEFENDANT 303-844-3433. —»—s*«|-—« 02/07/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
T acknowledge reccipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk . Date

number of process indicated. Origin Serve

(Sign only for USM 285 ifmore Ut 2» 44/20
_than one USM 2851s submitted) l wo. & | >: No. B13 Ne 3/4 Y

 

 

1 hereby certify and return that LPT have personally served have legal evidence of service. ave executed as shown in "Remarks", the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below

 

- (7) Ihereby certify and return that I am unable to locate the individual, company, corporation, etc named above (See remarks below)

Name and utle of individual served (ifnot shown above) Date [* Zim

Mut Lobat a. (ceflulhy City. Attoru’ Ee 60220 | SF 3Q Ai

Address (co {plete only diffefent than shown above) Signature of U.S. Marshal or Deputy

Ca

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U S. Marsha!* or
(including endeavors; (Amount of Refund*)

 

 

 

 

 

 

 

 

 

 

REMARKS

 

Form USM-285 *
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18
bp

 

Case 1:19-cv-03722-DDD-STV Document 27-6 Filed 07/08/20 USDC*Colorado Page 2 of 2 —

je

oe

NX
% ~w%

rs
‘ +

AO 440 (Rev 06/12) Summons ina Civii Action (Page 2) .

Civil Action No. 19-cv-03722-STV , »

4

\ PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (0)

This summons for (name of individual and ttle, if any) fo 3 i, 5%) Wh e/ F, WV. , 6
7 t+

was received by me on (date) ~ - 2 . ,

r

© I personally served the summons on the individual at (place)

 

% ON (date) ; Or

 

T

OC I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

on (date) , and mailed a copy to the individual's last known address; or
served the summons on (name of individual) JA. YIAEA Vi Soles OL oS . who is’ *
L

designated by law to accept service of process on behalf of inamé of organization)

on (date) Z ~/0- 20) > or

© I returned the summons unexecuted because ‘ . . ; or

 

 

 

O Other (specify)

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: - f/O ° Td, 3

/ Server's signature

LEAL Ot IMM

Printed name and title

Qo1 19th St nvr (o B2b4

Additional information regarding attempted service, etc:
